Citation Nr: 0216054	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from July 1940 
to June 1945, from November 1945 to September 1948, and from 
November 1948 to October 1962.  He received several medals 
and awards including the Purple Heart Medal with two oak leaf 
clusters, the Combat Infantryman Badge, the Silver Star with 
one oak leaf cluster, and the Bronze Star with one oak leaf 
cluster.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's PTSD is currently manifested by 
symptomatology including difficulty sleeping associated with 
nightmares, anxiety, guilt feelings, and loss of interest in 
doing things.  

CONCLUSION OF LAW

The criteria for a rating of 30 percent for PTSD have been 
met for the entire course of the appeal period. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002; 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, Diagnostic Code 
9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  In this regard, in January 2002, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    The 
RO has secured medical records and the veteran has been 
examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2002).  Separate diagnostic codes identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board also notes that in a recent case, 
Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability. Accordingly, the issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.

Under Diagnostic Code 9411, PTSD which is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication, will 
be assigned a 10 percent evaluation.

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. Part 4, Diagnostic Code 9411.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) [hereinafter DSM-IV].

GAF scores of 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy or theft within household) but generally functioning 
pretty well, has some meaningful interpersonal relationships.

GAF scores of 51 to 60 indicate moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co- 
workers).

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

The veteran submitted a claim for service connection for PTSD 
in August 1999.  VA outpatient treatment records dated in 
1999 show that the veteran had complaints of trouble 
sleeping, and nightmares.  In September 1999, he reported 
having sleep problems.  He was alert and cooperative.  He 
complained of anxiety.  PTSD was diagnosed.  In October 1999, 
he complained of sleep problems.  He denied suicidal and 
homicidal ideation, and his insight and judgment were noted 
to be good.  It was noted that his marriage was good, and 
that he spends his day working around the house, going to the 
senior center, walking and playing pinochle.  PTSD was 
diagnosed.  

In June 2000, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation effective from August 1999.  

The veteran was examined by VA in February 2002.  The 
examiner noted that the claims file had been reviewed.  It 
was noted that the veteran had only brief psychiatric 
contacts which began and ended in 1999.  It was stated that 
he had never been a psychiatric patient and was not currently 
pursuing treatment.  He complained of an increase in 
intrusive thoughts about his combat experiences.  He reported 
having nightmares about three times a week, and waking up 
with his fists clenched and drenched in sweat.  He noted 
having difficulty sleeping.  He noted that he had to sleep in 
a separate room from his wife because of his nightmares and 
that he sleeps 4 hours a night.  He reported becoming easily 
upset when he is driving and that he has lost interest in 
doing things.  On examination, the veteran was oriented, 
well-groomed and polite.  His attention and concentration 
were described as normal.  His thought processes were 
coherent.  There were no suicidal or homicidal ideations.  
His mood was mildly dysphoric and slightly blunted.  It was 
opined that he had irritability rather than panic attacks.  
His insight and judgment were competent, and it was noted 
that that he showed poor judgment in discontinuing 
psychotherapy.  He had a morbid preoccupation with guilt and 
death.  The diagnosis was, PTSD and the GAF was 70.  

The Board finds that the reported findings reasonably support 
a 30 percent evaluation, and that the manifestations are not 
indicative of a higher evaluation beyond 30 percent at any 
time during the appeal period.  The overall evidence shows 
that the veteran has chronic sleep impairment with anxiety, 
and impaired or poor judgment.  There are signs of 
irritability.  He also has a dysphoric mood and a slightly 
blunted affect, and a morbid preoccupation with guilt and 
death.  The Board finds that this evidence shows that the 
level of impairment due to PTSD more nearly approximates the 
criteria for a 30 percent rating (rather than the currently 
assigned 10 percent evaluation).  Resolving all doubt in the 
veteran's favor, therefore, a 30 percent rating for PTSD is 
warranted.  The Board finds that the evidence shows that this 
level of impairment due to PTSD has existed since the 
effective date of the claim. Fenderson v. West, 12 Vet. App. 
119 (1999).  

A rating beyond 30 percent is not supported by the record.  
That is, as noted above, there is no showing of PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The veteran is able to function independently, appropriately, 
and effectively.  He has no panic attacks, speech 
difficulties, memory difficulties, or impaired thinking.  
Moreover, the assigned GAF score of 70 would not support a 
conclusion that a higher evaluation is warranted.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER


A 30 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

